Case 8:20-cv-00796-PSG-DFM Document 60 Filed 08/19/20 Page 1 of 1 Page ID #:1334

                                                                                                     O
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                          #58

 Case No.       SACV 20-796 PSG (DFMx)                                  Date    August 19, 2020
 Title          Ahmad J. Aljindi v. United States of America, et al.


 Present:       The Honorable Philip S. Gutierrez, United States District Judge


         Wendy K. Hernandez                          Not Present                        n/a
            Deputy Clerk                            Court Reporter                    Tape No.

          Attorneys Present for Plaintiff(s):               Attorneys Present for Defendant(s):

                     Not Present                                            Not Present
 Proceedings:        (In Chambers) Order DENYING Plaintiff’s Motion for Appointment of
                     Counsel

       Before the Court is Plaintiff Ahmad J. Aljindi’s (“Plaintiff”) motion for appointment of
counsel. See generally Dkt. # 58. The Court finds the matter appropriate for decision without
oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the papers submitted in
support of the motion, the Court denies the motion.

        A district court will secure counsel for an indigent civil litigant only in “exceptional
circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of
exceptional circumstances requires an evaluation of both ‘the likelihood of success on the merits
[and] the ability of the petitioner to articulate his claims pro se in light of the complexity of the
legal issues involved.’ Neither of these factors is dispositive and both must be viewed together
before reaching a decision.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)
(citation omitted).

        In the present case, the Court does not find exceptional circumstances warrant the
securing of counsel. The Court has expressed serious doubts about Plaintiff’s likelihood of
success on the merits in response to previous motions brought by Plaintiff, see Dkt. # 52 at 3,
and it continues to be doubtful. Additionally, Plaintiff has demonstrated an ability to articulate
his claims pro se, in motion practice and otherwise, since filing his complaint. Therefore,
Petitioner’s motion for appointment of counsel is DENIED.

         IT IS SO ORDERED.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
